DIETZEN, Justice
(dissenting).
I agree with Justice Lillehaug’s analysis, but would affirm for different reasons, and therefore write separately. In my view, our longstanding use of the phrase “care and support” to describe a person’s financial obligations to a child or spouse has given the phrase a special or technical meaning. Thus, in accordance with Minn. Stat. § 645.08 (2012), I conclude that the phrase “care and support,” as used in Minn.Stat. § 609.375 (2012), unambiguously refers to a person’s obligation to pay court-ordered child or spousal support. Because Nelson knowingly omitted and failed to pay court-ordered child support, I would affirm his conviction.
In reversing Nelson’s conviction, the majority ignores our longstanding use of the phrase “care and support,” fails to acknowledge that the presumption against surplusage does not apply to doublets (two ways of saying the same thing that reinforce its meaning), and ascribes the least common dictionary definition to the word “care” to artificially create separate obligations to provide “care” and “support.” The result is an interpretation of the statutory language that is strained, illogical, and contrary to our use of the phrase “care and support” over the last 90 years. My analysis follows.
I.
Nelson was convicted of a violation of Minn.Stat. § 609.375, subd. 1, which provides in relevant part: “Whoever is legally obligated to provide care and support to a *445spouse or child ... and knowingly omits and fails to do so is guilty of a misdemean- or.” Nelson concedes that he was legally obligated to pay court-ordered child support and that he knowingly failed to do so. Nevertheless, he contends that the word “care” in the statutory phrase “care and support” has a separate, independent meaning in the statute beyond the financial obligation to pay court-ordered child or spousal support. More specifically, he contends that the word “care” creates a legal obligation to provide psychological support and a nurturing environment. Based on that contention, Nelson argues that the State presented insufficient evidence to support his conviction because there is no evidence that he failed to provide non-monetary care to his children.
Whether Nelson paid court-ordered support is not an issue in this case. He did not. Instead, the issue is whether ■ the word “care” in the phrase “care and support” has a separate, independent meaning in the statute other than financial support. I begin my analysis by explaining my view of the plain and unambiguous language of section 609.375. Thereafter, I will discuss my concerns regarding the majority’s strained and illogical interpretation of the statute.
Statutory interpretation is a question of law subject to de novo review. State v. Rick, 885 N.W.2d 478, 482 (Minn.2013). The goal of all statutory interpretation is to ascertain and effectuate the Legislature’s intent. Id. To aid us in that process, the Legislature enacted Minn.Stat. §' 645.08, which directs that “[i]n construing the statutes of this state, [certain] canons of interpretation are to govern, unless their observance would involve a construction inconsistent with the manifest intent of the legislature, or repugnant to the context of the statute.” Laase v.2007 Chevrolet Tahoe, 776 N.W.2d 431, 435 (Minn.2009) (alteration in original) (quoting Minn.Stat. § 645.08). We use the “canons of interpretation” set forth in section 645.08 to determine the threshold issue of whether the statutory language is unambiguous, /(¿.(explaining that a finding of ambiguity is not required before an application of the canons of interpretation); see also William N. Eskridge, Jr. & Philip P. Frickey, Forward: Law as. Equilibrium, 108 Harv. L.Rev. 26, 97 (1994) (distinguishing “textual canons” that govern “grammar and syntax, linguistic inferences, and textual integrity” to interpret plain meaning from “extrinsic source canons” and “substantive policy canons”). In accordance with the canons of interpretation, we construe technical words according to their technical meaning and other words according to their common and approved usage and the rules of grammar. Staab v. Diocese of St. Cloud, 813 N.W.2d 68, 72 (Minn.2012); State by Beaulieu v. RSJ, Inc., 552 N.W.2d 695, 701 (Minn.1996). A phrase acquires a technical meaning when courts have ascribed a well-established and long-accepted meaning to the phrase. In re Stisser Grantor Trust, 818 N.W.2d 495, 504 (Minn.2012) (explaining that the phrase “pay ... my legal debts” was a technical phrase that had a definite and well-established meaning in Minnesota based on our prior jurisprudence); Staab, 813 N.W.2d at 75 (explaining that the phrase “joint and several liability” had acquired a special meaning at common law). Whether a phrase should be ascribed its technical or special meaning depends in part upon the context in which the phrase appears. Rick, 835 N.W.2d at 484.
Keeping these principles in mind, I begin my analysis by considering whether Minnesota courts have ascribed a well-established meaning to the phrase “care and support.” For over 90 years, we have consistently used the phrase “care *446and support” to describe a person’s financial obligations to a child or spouse. In State v. Wiebke, we considered the effect of a statutory amendment that allowed a court to “fix the amount, and order the defendant to pay all expenses necessarily incurred by, or in behalf of, the mother of [a child born out of wedlock] in connection with ... the cai'e and maintenance of the child prior to [a paternity] judgment.” 154 Minn. 61, 67, 191 N.W. 249, 251 (1922) (emphasis added) (citation omitted) (internal quotation marks omitted). We concluded that the amendment created an expanded remedy, rather than a new liability, because the preexisting statute reflected a defendant’s responsibility for the child’s “support from birth.” Id. at 68, 191 N.W. at 251. In describing the defendant’s financial support obligation, we repeatedly used the phrase “care and support of the child.” Id. at 67-68, 191 N.W. at 251.
In Morrissey v. Morrissey, we considered whether the district court erred when it ordered the defendant to pay the sum of $250 a month “as alimony, for the support, care and maintenance of plaintiff and the children.” 172 Minn. 72, 74, 214 N.W. 783, 784 (1927). We ultimately held that the district court’s order should have indicated “what amount of the monthly payment of $250 is for the care and support of the children.” Id. at 75, 214 N.W. at 784 (emphasis added). Like our analysis in Wiebke, our holding in Morrissey used the phrase “care and support” to describe the defendant’s financial obligation to his children.
In Austin v. Rosecke, we considered whether the district court erred when it entered a judgment against a father for child support payments that were past due. 240 Minn. 321, 322, 61 N.W.2d 240, 242 (1953). The initial child support judgment required the father to pay $10 per week to the mother “for the care and support” of the parties’ two minor children. Id. at 322, 61 N.W.2d at 242. We did not distinguish between the husband’s obligation to pay for the wife’s care of the children and the wife’s financial support of the children. Instead, we used the phrase “care and support” to refer to the husband’s sole obligation to provide financial support to the former wife who had custody of the children.
In a later child support case, we considered whether the district court erred when it entered judgment against the plaintiff father for $2,400 in accrued child support payments. Smith v. Smith, 282 Minn. 190, 196, 163 N.W.2d 852, 857 (1968). We reversed in part and remanded, holding that the father was absolved from making the monthly child support payments because the mother had violated the divorce decree by moving with their two children to Cairo, Egypt, without the father’s consent. Id. at 195, 163 N.W.2d at 857. In reaching this conclusion, we acknowledged that the father had three other children in his custody, and there was no evidence indicating what effect a lump-sum payment would have on the father’s “ability to provide care and support” for his custodial children. Id. at 196, 163 N.W.2d at 857. Put another way, if the father was forced to pay $2,400 to his former wife for the financial support of their two children, he might not be able to financially support his three custodial children.
Wiebke, Morrissey, Austin, and Smith are just four examples of the many cases where we have used the phrase “care and support” to refer to the sole obligation to provide financial support. See also In re Martinson, 287 Minn. 213, 215, 177 N.W.2d 808, 809 (1970) (stating that the mother had made “no financial contributions for the care and support of said child when she was employed”); Cnty. of Goo-*447dhue v. Rice Cnty., 281 Minn. 124, 125, 160 N.W.2d 657, 658 (1968) (noting that “the care and support of the children ha[d] been paid from public funds”); Long v. Campion, 250 Minn. 196, 202, 84 N.W.2d 686, 691 (1957) (discussing whether the proceeds of bonds were needed for the “care and support” of the ward); In re Maloney’s Guardianship, 234 Minn. 1, 6, 48 N.W.2d 313, 315 (1951) (stating that the Catholic Welfare Association had “expended approximately $1,300 for the care and support of the children from the time it had received the guardianship”); In re Underwood, 231 Minn. 144, 147, 42 N.W.2d 416, 418 (1950) (quoting the district court’s finding that the child was wholly dependent upon her father “for financial care and support”). Based on our well-established use of the phrase “care and support” to describe a person’s financial obligations to a child or spouse, I conclude that the phrase has acquired a technical meaning.
In determining whether this technical or special meaning should be ascribed to the phrase “care and support” as used in Minn.Stat. § 609.375, subd. 1, I consider the context in which the phrase appears in the statute. The full text of subdivision 1 reads:
Whoever is legally obligated to provide care and support to a spouse or child, whether or not the child’s custody has been granted to another, and knowingly omits and fails to do so is guilty of a misdemeanor, and upon conviction may be sentenced to imprisonment for not more than 90 days or to payment of a fine of not more than $1,000, or both.
Minn.Stat. § 609.375, subd. 1. If the phrase “care and support” is ascribed its technical meaning (a person’s financial obligations to a child or spouse), it resonates with the surrounding statutory language including the phrase “to a spouse or child” because it is commonly accepted that a person may be legally obligated to financially support a child or estranged spouse. Moreover, the phrase “to a spouse or child” in section 609.375 renders unreasonable any interpretation of the phrase “care and support” that creates a legal obligation to provide psychological support and a nurturing environment to one’s estranged spouse. In light of the context in which the phrase “care and support” appears in the statute, I conclude that the phrase should be ascribed its well-established technical meaning — a person’s obligation to provide financial support. Accordingly, I would hold that the State’s evidence that Nelson knowingly omitted and failed to pay court-ordered child support was sufficient to support his conviction under Minn. Stat. § 609.375, subd. 1.
II.
I next discuss my concerns with the majority’s interpretation of Minn.Stat. § 609.375, subd. 1. The majority interprets the phrase “care and support” to create two separate legal obligations. The first obligation requires a person to provide “care,” which according to the majority includes watchful oversight, attentive assistance, or supervision of a spouse or child. The second obligation requires a person to provide “support,” which includes financial payments. The majority argues that its interpretation is supported by the presumption against surplusage, Minn.Stat. § 645.16 (2012) (providing that “[e]very law shall be construed, if possible, to give effect to all its provisions”), and the plain and ordinary meaning of the word “care.” For the reasons diseusséd below, I conclude that the majority’s interpretation is strained, illogical, and contrary to our use of the phrase “care and support” over the last 90 years.
When the court interprets the phrase “care and support” in section 609.375, sub*448division 1, we are not writing on a clean slate. For over 90 years we have consistently used the phrase “care and support” to mean a person’s obligation to provide financial support. The majority counters that the phrases “care and support,” “child support or maintenance payments,” “monthly support and maintenance payments,” “support and maintenance,” “child support” and “support” must all be given different meanings. The majority’s argument is unpersuasive for two reasons. First, the majority’s argument that the use of different words in the same context will always have different meanings is illogical in this context. For example, no one could argue that if the phrase “support and maintenance” refers to financial support that the phrase “child support or maintenance payments,” or “monthly support and maintenance payments” must be interpreted to have a different meaning. Despite the varied language used by the Legislature, the phrases “child support or maintenance payments,” “monthly support and maintenance payments,” “support and maintenance,” “child support” and “support” all refer to financial support. Yet, the majority inexplicably contends that the Legislature’s use of varied language in the phrase “care and support” compels a conclusion that the phrase refers to something more than financial support.
Perhaps more importantly, the majority has not identified any instance in which the Legislature has used the phrase “care and support” in a manner that is inconsistent with the longstanding use of the phrase. The fact that the Legislature has used a number of phrases to describe a person’s obligation to provide financial support does not make any one of those phrases “ambiguous.” Instead, a phrase is ambiguous only when the phrase is subject to more than one reasonable interpretation. Just as the Legislature’s use of the phrase “care and support” does not make the phrase “child support” ambiguous, the Legislature’s use of the phrase “child support” does not make the phrase “care and support” ambiguous, especially when there is no indication that the Legislature has ever used the phrase “care and support” in a manner that is inconsistent with our longstanding use of the phrase.1
Additionally, the majority’s reliance on the presumption against surplusage is misplaced in this case. In Freeman v. Quicken Loans, Inc., the United States Supreme Court recently explained that the presumption against surplusage did not undermine its conclusion that the words in the statutory phrase “portion, split, or percentage” “all mean the same thing — a perhaps regrettable but not uncommon sort of lawyerly iteration” like “ ‘give, grant, bargain, sell, and convey.’ ” — U.S. -, 182 S.Ct. 2034, 2042-43, 182 L.Ed.2d 955 (2012).2 Such lawyerly iterations are com*449monly referred to as “doublets.” See Bryan A. Garner, The Redbook: A Manual on Legal Style § 11.2(f) (2d ed.2006) (listing over 100 examples of doublets); see also In re Oewen Loan Servicing LLC, 491 F.Bd 638, 646 (7th Cir.2007); Doe v. Boland, 698 F.3d 877, 881 (6th Cir.2012) (explaining that the federal code is “replete with meaning-reinforcing redundancies: an invalid contract is ‘null and void’; agency action must not be ‘arbitrary and capricious’; bureaucrats send ‘cease and desist’ letters; a bankruptcy trustee can sell a debtor’s property ‘free and clear’ of other interests; and so on”). When drafters use a doublet, the presumption against sur-plusage does not apply because in such cases the “drafters do repeat themselves and do include words that add nothing of substance, either out of a flawed sense of style or to engage in the ill-conceived but lamentably common belt-and-suspenders approach.”3 Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 176-77 (2012). I conclude that the phrase “care and support” is a doublet, and therefore the presumption against surplusage is not controlling in this case. My conclusion is supported by the fact that Minn.Stat. § 609.375, subd. 1, contains a second doublet in the phrase “knowingly omits and fails.”
Finally, the majority’s analysis relies on an uncommon dictionary definition of the word “care” to artificially create separate obligations to provide “care” and to provide “support.” Specifically, the majority relies upon a definition of “care” in The American Heritage Dictionary of the English Language to argue that “care” means watchful oversight, attentive assistance, or supervision of a spouse or child. But the most common definition of “care” is “[a] concerned or troubled state of mind, as that arising from serious responsibilities; worry.” The American Heritage Dictionary of the English Language 281 (5th ed.2011). The next two definitions of care are “[a]n object or source of worry, attention, or solicitude” and “[ijnterest, regard, or liking.” Id. Instead of using the most common definitions of “care,” the majority reaches to the sixth and seventh *450definitions to determine its meaning, which are the least common uses of the word “care.”4 It is easy to understand why the majority chose not to use the most common and ordinary definition of “care.” If one ascribes the most common definition of “care” to the statutory phrase “care and support,” the majority’s proposed interpretation is strained and lacks common sense. Specifically, under such an interpretation the statute would require a person to separately “care” for a minor child or ex-spouse by having a concerned or troubled state of mind or by worrying. Moreover, even if one ascribes the less common “watchful oversight” definition of “care” to the statutory phrase “care and support,” the majority’s proposed interpretation lacks common sense because the Legislature used the word “care” to apply to “a spouse or child.” Under such an interpretation, the statute would require a person to provide “watchful oversight” to an ex-spouse.5 In my view, it is unreasonable for the majority to reject our longstanding use of the phrase “care and support” over the last 90 years in favor of an uncommon dictionary definition of the word “care” which produces a strained and illogical interpretation of the statute.
III.
In sum, when the phrase “care and support” in Minn.Stat. § 609.375 is ascribed its longstanding technical meaning, the phrase unambiguously refers to a person’s obligation to pay court-ordered child or spousal support. The majority’s interpretation of the statutory language is strained and illogical because it ignores our longstanding use of the phrase “care and support,” fails to acknowledge that the presumption against surplusage does not apply to doublets, and ascribes a less common dictionary definition to the word “care” that artificially creates separate obligations to “care” and to provide “support.”
For the foregoing reasons, I would affirm Nelson’s conviction.

. The majority asserts that under the interpretation “adopted by Justice Lillehaug, the term 'support,' standing alone, refers to the obligation to provide monetary assistance or other material necessities.” Supra at 438. Based upon that assertion, the majority argues that Justice Lillehaug and I "do not entirely agree on how to read the care-and-support statute,” and therefore the statute is ambiguous. Supra at 438 n. 3. The majority’s argument is unavailing because Justice Lillehaug does not conclude that the term "support,” standing alone, refers to the obligation to provide monetary assistance. Instead, Justice Lillehaug’s analysis assumes without deciding that the phrase "care and support” refers to two distinct commands. Although Justice Lillehaug and I have analyzed the statutory interpretation issue differently, nothing in our competing analyses suggests that the phrase "care and support” is ambiguous.


. The majority attempts to distinguish Freeman based on the Court's comment that Freeman’s proposed interpretation of the phrase "portion, split, or percentage” also failed to avoid surplusage. - — • U.S. -, 132 S.Ct. at *4492043. But the inadequacy of Freeman’s proposed interpretation does not affect the Court’s acknowledgement of lawyerly iterations that use different words to refer to the same thing.


. The majority attempts to redefine "legal doublet” as any phrase that contains a meaningless word. Based on its new definition of "legal doublet,” the majority contends that we must first apply the canon of surplusage to the phrase "care and support” and only if we can ascribe no separate meaning to the word “care,” can we declare the "phrase to be a legal doublet.” Supra at 438-40. Additionally, the majority notes that the phrase "care and support” is not identified in the list of over 100 common legal doublets set forth in Bryan A. Garner, The Redbook: A Manual on Legal Style § 11.2(f) (2d ed.2006). The majority’s analysis is unpersuasive for three reasons. First, under the majority's definition of "legal doublet” a number of well-established legal doublets like "aid and comfort” would no longer be considered a legal doublet because a court could plainly ascribe separate meanings to the words "aid” and "comfort” using the common dictionary definitions of the two words. Second, the majority's analysis reflects the precise type of reasoning that led commentator Bryan Garner to advise against the use of legal doublets when drafting documents. Bryan A. Garner, Gamer's Dictionary of Legal Usage 296 (3d ed.2011). More specifically, Gamer has emphasized that the presumption against surplusage could be used to give a legal doublet “unforeseen meanings by clever interpreters,” especially when one is faced “with less common doublets.” Id. Third, the majority does not consistently apply its legal-doublet analysis to the language of Minn.Stat. § 609.375. More specifically, the majority effectively declares the phrase "omits and fails” to be a legal doublet meaning "not” without first applying *450the presumption against surplusage. Supra at 440.


. According to The American Heritage Dictionary of the English Language, entries containing more than one sense "are arranged for the convenience of the user with the central and often the most commonly sought meaning appearing first.” The American Heritage Dictionary of the English Language xxiv (5th ed.2011).


. The majority concedes that the most common definition of "care” "makes no sense in the context of the care-and-support statute.” Supra at 437 n. 2. Nevertheless, the majority argues that this fact bolsters its analysis because it illustrates the "basic principle that the relevant definition of a term depends on the context in which the term is used.” Id. More specifically, the majority contends that its reliance on the sixth and seventh definitions, which define "care” as "[wjatchful oversight; charge or supervision ... [or] [attentive assistance or treatment to those in need,” is appropriate because the sixth and seventh definitions are the first definitions that make sense in the context of a child. The majority's argument is unavailing because, as discussed above, the Legislature used the word "care” in the context of "a spouse or child,” and the "watchful oversight” definition of "care” makes no sense in the context of an ex-spouse.